Appeal by claimant from a decision disallowing an award. Proof as to the physicial condition of the claimant and examinations made by physicians were improperly excluded. The decision should be reversed, and the matter remitted to the State Industrial Board for a hearing where full opportunity is given to the claimant to present medical proof relevant to her condition. Decision reversed, and matter remitted to the [State] Industrial Board for additional medical proof, with costs to the claimant against the employer and the carrier. Hill, P. J., Rhodes and Heffernan, JJ., concur; McNamee, J., dissents, and votes to affirm. Crapser, J.: I dissent and vote to affirm the decision on the ground that the only question in the case is a question of fact on the medical testimony; the State Industrial Board having passed upon it, this court has no authority to interfere with that decision, and there is no proof in the record of any evidence being offered that was excluded.